Citation Nr: 0516738	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
the veteran's service-connected herniated nucleus pulposus, 
status post laminectomy, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, attorney 
at law


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran has reported active duty service from March 1946 
to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2004, the Board denied entitlement to an increased 
rating for herniated nucleus pulposus, status post 
laminectomy, currently evaluated as 60 percent disabling, to 
include finding that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) were not met.  The Board also denied 
entitlement to TDIU.

In January 2005, a Joint Motion for Remand was filed.  Also 
in January 2005, The United States Court of Appeals For 
Veterans Claims (Court) granted the Joint Motion for Remand 
with regard the issue of an increased rating for herniated 
nucleus pulposus, status post laminectomy, currently 
evaluated as 60 percent disabling, to the extent that the 
Board denied extra schedular consideration pursuant to 
38 C.F.R. § 3.321, and the issue of entitlement to TDIU.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand referred to the October 2001 VA 
examination report, in which the examiner stated it was her 
impression that the veteran had numerous pathologies that 
prohibited him from being gainfully employed, to include his 
chronic low back pain, and stated that it was not clear 
whether the examiner meant that the veteran's numerous 
pathologies, including his service-connected back condition, 
were individually sufficiently disabling to cause 
unemployability, or whether it was a combination of all his 
disabilities which rendered him unemployable.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for an 
examination with a VA physician.  The 
examiner is to specifically comment on 
the effect of the veteran's service-
connected back disability upon his 
vocational activities, specifically to 
include a medical opinion, with full 
rationale, as to whether the veteran's 
service-connected disability alone 
(excluding the effects of non-service-
connected disabilities and advancing age) 
renders him unemployable.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review.  Such review should be indicated 
on the report.        

2.  Readjudicate the claims on appeal, to 
include determining whether the veteran's 
service-connected back condition should 
be submitted for assignment of an 
extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W.SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




